 Case 1:18-bk-10098-MB            Doc 790 Filed 01/31/19 Entered 01/31/19 15:27:09       Desc
                                   Main Document    Page 1 of 16


 1   Linda F. Cantor(CA Bar No. 153762)
     Harry D. Hochman(CA Bar No. 132515)
2    PACHULSKI STANG ZIEHL & JONES LLP
     10100 Santa Monica Blvd., 13th Floor
3
     Los Angeles, California 90067-4100
4    Telephone: 310/277-6910
     Facsimile: 310/201-0760
5    lcantor@pszilaw.com
     Counsel for David K. Gottlieb, Chapter 11 Trustee
6
                                   UNITED STATES BANKRUPTCY COURT
7
                                    CENTRAL DISTRICT OF CALIFORNIA
8
                                     SAN FERNANDO VALLEY DIVISION

9    In re:                                              Case No. l:18-bk-10098-MB

10            PENTHOUSE GLOBAL MEDIA,INC.,a              Chapter 11
              Delaware corporation
11                                                       Jointly Administered With:
                                     Debtor.
12
                                                         Case No. l:18-bk-10099 -MB,  Case No. 1:18-
     In re:
13                                                       bk-10101 -MB, Case No.  l:18-bk-10102-MB,
                                                         Case No. l:18-bk-10103- MB, Case No. 1:18-
     PENTHOUSE GLOBAL BROADCASTING,
14                                                       bk-10104 -MB, Case No. l:18-bk-10105-MB,
     INC.,PENTHOUSE GLOBAL LICENSING,INC.,
                                                         Case No. l:18-bk-10106- MB, Case No. 1:18-
15
     PENTHOUSE GLOBAL DIGITAL,INC.,
                                                         bk-10107 -MB, Case No. l:18-bk-10108-MB,
     PENTHOUSE GLOBAL PUBLISHING,INC.
                                                         Case No. l:18-bk-10109- MB, Case No. 1:18-
16   GMI ONLINE VENTURES,LTD.,PENTHOUSE
                                                         bk-10110 -MB, Case No. l:18-bk-10111-MB,
     DIGITAL MEDIA PRODUCTIONS,INC., TAN
17                                                       Case No. l:18-bk-10112- MB and
     DOOR MEDIA,INC.,PENTHOUSE IMAGES
                                                         Case No. l:18-bk-10113 -MB
     ACQUISITIONS,LTD.,PURE
18
     ENTERTAINMENT TELECOMMUNICATIONS,
                                                         NOTICE OF MOTION AND MOTION OF
19   INC., XVHUB GROUP,INC., GENERAL MEDIA               DAVID K. GOTTLIEB, CHAPTER 11
     COMMUNICATIONS,INC., GENERAL MEDIA                  TRUSTEE, FOR ORDER CONVERTING
20   ENTERTAINMENT,INC., DANNIASHE,INC.                  CASES TO CHAPTER 7;
     STREAMRAY STUDIOS,INC.,                             MEMORANDUM OF POINTS AND
21                                                       AUTHORITIES AND DECLARATION OF
              Q\ffects All Debtors                       DAVID K. GOTTLIEB IN SUPPORT
22                                                       THEREOF
               □ Affects:
              □ Affects
23                                                        Hearing:
              □ Affects
                                                          Date:       February 26,2019
24            □ Affects
                                                          Time:       1:30 p.m.
               □ See attached for additional Debtors      Place:      Courtroom 303
25
                                                                      21041 Burbank Blvd.
26                                                                    Woodland Hills, CA 91367

27
               TO THE HONORABLE MARTIN R. BARASH, UNITED STATES BANKRUPTCY
28



     DOCS LA:318772.2 32277/001
            Case 1:18-bk-10098-MB            Doc 790 Filed 01/31/19 Entered 01/31/19 15:27:09              Desc
                                              Main Document    Page 2 of 16


           1    JUDGE,THE OFFICE OF THE UNITED STATES TRUSTEE,THE DEBTORS,PARTIES
           2    REQUESTING SPECIAL NOTICE AND PARTIES IN INTEREST:

           3             PLEASE TAKE NOTICE that David K. Gottlieb, the duly appointed chapter 11 trustee

           4    ("Trustee")for the estate ofPenthouse Global Media,Inc. and its debtor subsidiaries (collectively,
           5    the "Debtors"), has filed the within motion ("Motion")for entry of an order converting these chapter
           6    11 cases to cases under chapter 7 ofthe Bankruptcy Code. The grounds for the Motion are that the
           7    Debtors are administratively insolvent, their businesses are no longer operating and there is no
           8    reasonable likelihood of effectuating a plan.

           9             PLEASE TAKE FURTHER NOTICE that the Motion is based upon this Notice of Motion

           10   and Motion,the accompanying Memorandum ofPoints and Authorities and the supporting
           11   Declaration of David K. Gottlieb (the "Gottlieb Declaration") attached hereto (collectively, the
.J

CO
Id         12   "Motion Pleadings"), the record in these cases and any other evidence before the Court prior to or at
Z




-a
     ^§
      It
           13   the hearing on the Motion, and all matters of which this Court may properly take judicial notice
= I- J
Id < <
N i «
u"S        14            PLEASE TAKE FURTHER NOTICE that, pursuant to Federal Rule of Bankruptcy
z ^
< g g
w5 ^
S     3
           15   Procedure 9013-l(o)(l), any objection to the Motion must be filed and served upon the Trustee no
           16   later than fourteen(14)days ofthe mailing of this Notice of Motion and Motion. Any such
           17   objection must be accompanied by any declarations or memoranda oflaw that the objecting party
           18   wishes to present in support of its position. The failure to properly file and serve a response to this
           19   Motion in accordance with the foregoing schedule may be deemed consent to the relief requested in
           20   the Motion or a waiver of any right to oppose the Motion.

           21            WHEREFORE,the Trustee respectfully requests that this Court enter an order:(a)
           22   converting these cases to cases under chapter 7 of the Bankruptcy Code, and (b)granting such other
           23   and further relief as is just and proper under the circumstances.
           24
                Dated:     January 31,2019                      PACHULSKI STANG ZIEHL & JONES LLP
           25

           26                                                   By    /s/Linda F. Cantor
                                                                         Linda F. Cantor
           27
                                                                      Counsel for David K. Gottlieb, Chapter 11
           28                                                         Trustee



                DOCS LA:318772.2 32277/001
             Case 1:18-bk-10098-MB             Doc 790 Filed 01/31/19 Entered 01/31/19 15:27:09              Desc
                                                Main Document    Page 3 of 16


             1                                MEMORANDUM OF POINTS AND AUTHORITIES

            2                                                       L

            3                                          STATEMENT OF FACTS

            4    A.      The Debtors* Businesses and Procedural Posture of the Cases

            5            The Debtors' primary assets consisted of its intellectual property which includes
            6    Penthouse'''"'^, the iconic men's brand founded by Robert Guccione in 1965. Penthouse Global

            7    Media, Inc.("PGMI"),the lead Debtor in these administratively consolidated cases, owns the
            8    shares of the fourteen other Debtor entities. The sole shareholder ofPGMI is Kelly Holland.

            9            PGMI was comprised offour operating divisions through which it licensed and
            10   distributed its intellectual property: the broadcasting division (Penthouse Global Broadcasting,
            11   Inc. and its divisions General Media Entertainment Inc., Penthouse Digital Media, Inc. and Pure
Qm
nJ

CO
U3          12   Entertainment Telecommunications), publishing (Penthouse Global Publishing, Inc.), licensing
z

^      y.
            13   (Penthouse Global Licensing, Inc.) and digital(Penthouse Global Digital, Inc., operating
X H =
tlJ < .
      .


O X 2
      S2    14   websites). Prior to its bankruptcy filing. Debtors' secured creditor. Dream Media Corporation
1M
CO < „
2      3
            15   ("Dream Media"), assignee of ExWorks Capital Fund I, Ltd., asserted a claim ofapproximately
2
3
X
O           16   $10.4 million secured by all ofthe Debtors' assets. In the face of alleged defaults under its debt
<
flu


            17   obligations to Dream Media and Dream Media's asserted intent to file an application to appoint a
            18   receiver over the Debtors' businesses, the Debtors filed voluntary petitions for relief under

            19   chapter 11 ofthe Bankruptcy Code on January 11, 2018. On March 6,2018, David K. Gottlieb
            20   was appointed chapter 11 trustee ("Trustee") ofthe Debtors' Estates.
            21   B.      Operations and Accounting Matters

            22           After his appointment, the Trustee retained counsel and financial advisors. Province Inc.,
            23   who reviewed and analyzed the Debtors' business operations and financial condition, which was
            24   extremely difficult given the disarray ofthe Debtors' books and records. By mid-April, the Trustee
            25   and his professionals were able to determine that the Debtors had been losing substantial amounts of
            26   money on an operating basis. Although the Trustee was able to curtail some operating losses, it
            27   became readily apparent to the Trustee that a rehabilitation ofthe Debtors' business was not feasible
            28   and that a sale of the Debtors' assets, subject to overbid, was in the best interest ofthe Estates.

                 DOCS LA:318772.2 32277/001                          3
 Case 1:18-bk-10098-MB            Doc 790 Filed 01/31/19 Entered 01/31/19 15:27:09             Desc
                                   Main Document    Page 4 of 16


 1   C.      Settlement with Dream Media and Sale of the Debtors* Assets

2            After extended negotiations, the Trustee reached a settlement with Dream Media providing,
3    inter alia, for the sale of substantially all ofthe Debtors' assets and a carve-out from Dream Media's
4    collateral for the benefit ofthe Estates. Pursuant to that settlement, on June 4,2018 an auction was
5    held before the Bankruptcy Court and on June 15, 2018,the Trustee consummated the sale of
6    substantially all ofthe Debtors' assets to Penthouse World Media, LLC,Penthouse World
7    Broadcasting, LLC,Penthouse World Licensing, LLC,Penthouse World Digital, LLC and
8    Penthouse World Publishing, LLC (collectively, the "Buyers"), assignee of WGCZ Ltd., S.R.O.,the
9    successful bidder at the auction("WGCZ").' The Trustee also entered into a settlement with
10   Penthouse Clubs Global Licensing, LLC ("Penthouse Licensing") pursuant to which the Trustee sold
11   certain trademarks and granted a license for the use of related intellectual property to Penthouse
12   Licensing. Following these sale closings, the Trustee paid secured creditor Dream Media
13   $9,710,000, in payment of its secured claim. Dream Media was assigned the right to pursue the Vice
14   Coin Receivable(as defined in the Dream Media settlement agreement)for repayment ofremaining
15   debt obligations and also for the benefit ofthe Estates.
16   D.      Current Status of the Cases

17           The Debtors are no longer operating. The bar date for filing administrative claims was
18   November 21, 2018. Administrative claims in the approximate amount of$1,562,393 have been
19   filed including a claim filed by the Buyers exceeding $548,000. Based upon the asset purchase
20   agreement between the Buyers and the Trustee, and the records previously provided by Buyers'
21   personnel, the Trustee believes the Buyers'(and certain other alleged) administrative claims are
22   vastly overstated and that, in fact, the Buyers owe money to the Estates for accounts receivable
23   erroneously paid to the Buyers. A document production order requiring the Buyers to turn over data
24   has been entered, subject to the terms of a stipulation addressing confidential and privileged
25   information. The Trustee continues to wait for further documentation from the Buyers.
26           The Estates are currently holding approximately $741,683.82. As noted,the Trustee believes
27   the Buyers still owe the Estates money and there are potential third party claims that may be asserted
28                                   ■
      See Order ofthe Court dated June 14,2018 [Dkt. No. 577],


     DOCS LA:318772.2 32277/001
 Case 1:18-bk-10098-MB            Doc 790 Filed 01/31/19 Entered 01/31/19 15:27:09                   Desc
                                   Main Document    Page 5 of 16


 1   by the Estates. The recovery prospects for the Vice Coin Receivable are also being considered.
2    However,the Estates are currently administratively insolvent. The Trustee held back over $800,000
3    from payment of allowed chapter 11 professional fees and, while filed administrative claims are
4    overstated, the Estates will incur additional costs to litigate those claims. The Trustee has consulted
5    with counsel for the Official Committee of Unsecured Creditors and the United States Trustee

6    regarding the case status and his determination that conversion to chapter 7 ofthe Bankruptcy Code
7    makes the most sense under the circumstances of these cases. The Trustee is informed and believes

8    that counsel do not dispute the Trustee's determination.

9            Provided that the Court approves this Motion and converts the cases, the Trustee will seek to
10   retain special claims litigation counsel to economically address administrative claims and pursue
11   third party actions on a contingency basis.

12                                                       II.


13                                                 DISCUSSION


14   A.      The Trustee has Examined the Debtors' Businesses and the Likelihood of
             Rehabilitation, and Recommends.Pursuant to Section 1106(al of the Bankruptcy Code,
15           Conversion of the Cases.

16           Upon appointment of a chapter 11 trustee, the trustee is required to "investigate
17   the...financial condition ofthe debtor, the operation ofthe debtor's business and the desirability
18   ofthe continuance of such business—" 11 U.S.C. §1106(a)(3). Following such investigation, a
19   trustee is to either file a plan as soon as possible, report why a plan will not be filed, or
20   recommend conversion or dismissal ofthe case. 11 U.S.C. §1106(a)(5).

21           As described below and in the Gottlieb Declaration,the Trustee has performed the

22   investigation required by Bankruptcy Code section 1106(a)(3)and recommends conversion
23   pursuant to Bankruptcy Code section 1106(a)(5).
24   B.      Conversion of These Cases to Chanter 7 is Warranted Under Section 1112(b) of the
             Bankruptcv Code.
25

26           Pursuant to section 1112(b)ofthe Bankruptcy Code,a court shall convert a Chapter 11
27   case to a Chapter 7 case for cause on request ofa party in interest and after notice and a hearing.
28   11 U.S.C. § 1112(b); see also In re Rubenstein, 71 B.R. Ill,778(9th Cir. B.A.P. 1987). Section

     DOCS LA:318772.2 32277/001
           Case 1:18-bk-10098-MB               Doc 790 Filed 01/31/19 Entered 01/31/19 15:27:09                 Desc
                                                Main Document    Page 6 of 16


           1   1112(b)ofthe Bankruptcy Code provides in pertinent part that:
          2                     (b)(1)Except as provided in paragraph(2)of this subsection,
                                subsection (c)ofthis section, and section 1104(a)(3), on request of a
          3                     party in interest, and after notice and a hearing, absent unusual
                                circumstances specifically identified by the court that establish that the
          4                     requested conversion or dismissal is not in the best interests of
                                creditors and the estate, the court shall convert a case under this
          5                     chapter to a case under chapter 7 or dismiss a case under this chapter,
                                whichever is in the best interests of creditors and the estate, if the
          6                     movant establishes cause.

          7                     (2)The relief provided in paragraph(1)shall not be granted absent
                                unusual circumstances specifically identified by the court that establish
          8                     that such relief is not in the best interests of creditors and the estate, if
                                the debtor or another party in interest objects and establishes that—
          9
                                            (A)there is a reasonable likelihood that a plan will be
          10                    confirmed within the timeffames established in sections 1121(e) and
                                1129(e) of this title, or if such sections do not apply, within a
flu
          11                    reasonable period oftime; and
CO
Cd
2
          12                                (B)the grounds for granting such relief include an act or
                                omission ofthe debtor other than under paragraph (4)(A)—
          13
S5
!Z   <
   ^ u
                                                   (i)for which there exists a reasonable justification for
N > „•
C5 z j
Z ac u:
          14                    the act or omission; and
< 2 S


2     3
          15                                        (ii) that will be cured within a reasonable period of
2                               time fixed by the court.
S
u
          16
<




          17
                                (4)For purposes ofthis subsection, the term "cause" includes—
          18
                                            (A)substantial or continuing loss to or diminution ofthe estate
          19                    and the absence of a reasonable likelihood ofrehabilitation;

          20
               11 U.S.C. § 1112(b)(2006)(emphasis added).
          21
                       Historically, under section 1112(b)ofthe Bankruptcy Code, bankruptcy courts are given
          22
               wide discretion to convert a case to chapter 7 for cause. In re Koerner,800 F.2d 1358, 1367(5th
          23

          24
               Cir. 1986). However,the BAPCPA revisions to section 1112(b) make conversion or dismissal

          25
               mandatorv upon a finding of"cause". Section 1112(b)sets forth a list ofitems that constitute
               "cause" for conversion or dismissal. Courts have generally held that this list is not exclusive. In
          26
               re Products Int'l Co.^ 395 B.R. 101,110(Bankr. D. Anz. 2008); see also 11 U.S.C. § 102(3),
          27
               which provides that "[i]n this title 'includes' and 'including' are not limiting."
          28



               DOCS LA;318772.2 32277/001                               6
 Case 1:18-bk-10098-MB            Doc 790 Filed 01/31/19 Entered 01/31/19 15:27:09                Desc
                                   Main Document    Page 7 of 16


 1   C.      The Debtors Have no Reasonable Likelihood of Rehabilitation.

2            Under section 1112(b)(1), cause exists to convert or dismiss where there is both
3    continuing loss to, or diminution of, the estate and absence ofa reasonable likelihood of
4    rehabilitation. Johnston, 149 B.R. at 162;In re Citi-Toledo Partners, 170 B.R. 602,606(Bankr.
5    N.D. Ohio 1994). Diminution of an estate exists where, for example,the debtor's business has
6    ceased or the debtor's liabilities outstrip its assets. Toledo Partners, 170 B.R. at 606;In re CCN
1    Realty Corp., 23 B.R. 261,262(Bankr. S.D.N.Y. 1982). Courts may find that there has been a
8    diminution ofthe estate where it is shown that "the estate is suffering some diminution in value."
9    Toledo Partners, 170 B.R. at 606 {citing In re Kanterman, 88 B.R. 26,29(S.D.N.Y. 1988)).
10           A debtor lacks "a reasonable likelihood ofrehabilitation" where,for example, it lacks
11   income, operating funds, employees, or "continuing revenue-generating activity." See Citi-
12   Toledo Partners, 170 B.R. at 606-07,609;see also In re Johnston 149 B.R. at 162(debtor lacked
13   income); In Great American Pyramid Joint Venture, 144 B.R. 780,791 (Bankr. W.D. Tenn.
14   1992)(debtor lacked operating funds). Moreover,the fact that a liquidating plan could
15   conceivably be proffered should not result in a finding that"a reasonable likelihood of
16   rehabilitation" exists. "Although the Bankruptcy Code contemplates liquidating plans of
17   reorganization in certain circumstances, the Court cannot equate the determination of whether
18   [the debtor] possesses a reasonable likelihood ofrehabilitation with [the debtor's] ability to
19   effectuate a liquidating plan." Toledo Partners, 170 B.R. at 607. See also In re Winshall
20   Settlor's Trust, 758 F.2d 1136, 1137(6th Cir. 1985)("The purpose of Chapter 11 reorganization
21   is to assist financially distressed business enterprises by providing them with breathing space in
22   which to return to a viable state ....'[I]f there is not a potentially viable business in place worthy
23   of protection and rehabilitation, the Chapter 11 effort has lost its raison d'etre ...'")(citation
24   omitted). Where a court finds "no reasonable possibility of reorganization," it need not delay
25   conversion. Johnston, 149 B.R. at 162.
26           The Debtors are no longer operating their businesses. While the Trustee was prepared to
27   file a plan of liquidation, based upon the administrative claims filed to date and the extent of
28   unpaid allowed professional fees, there are currently insufficient funds to pay administrative

     DOCS LA;318772.2 32277/001
           Case 1:18-bk-10098-MB            Doc 790 Filed 01/31/19 Entered 01/31/19 15:27:09               Desc
                                             Main Document    Page 8 of 16


           1   claims upon plan confirmation and the future recovery offunds is uncertain.
          2    D.      Conversion to Chapter 1. Not Dismissal, is in the Best Interests of Creditors.

          3            Conversion of these cases is in the best interests of creditors. Conversion to chapter 7

          4    will provide a fiduciary in the chapter 7 trustee who can utilize its powers under the Bankruptcy
          5    Code to complete the administration ofclaims, reconcile amounts owed to the Estates by the
          6    Buyers and liquidate any remaining assets in a manner designed to maximize values for the
          7    benefit ofthe estates. Dismissal, on the other hand, makes little sense given that bankruptcy will

          8    provide a forum for claims administration, analysis and pursuit ofthird party claims and
          9    avoidance actions that may be initiated for the benefit of all similarly situated creditors. Given
          10   the requirement that the Court convert or dismiss the cases upon a showing of cause, conversion
          11   is the only realistic alternative in this instance.
CO
tx3       12                                                         III.
2
O     <

                                                             CONCLUSION
ill
X H =
          13
2^ w
N >
o Sj      14           For the reasons set forth herein, the Trustee respectfully requests that the Court(a)
10 g
^S <
OT < «
2     3
          15   convert these cases to cases under chapter 7 ofthe Bankruptcy Code, and(b)grant such other
3
3
X
U
          16   and further relief as the Court deems just and appropriate.
<



          17
               Dated: January 31,2019                           PACHULSKI STANG ZIEHL & JONES LLP
          18
                                                                            /s/Linda F. Cantor
          19                                                                   Linda F. Cantor

          20
                                                                     Counsel for David K. Gottlieb, Chapter 11
          21                                                         Trustee


          22

          23

          24

          25

          26

          27

          28



               DOCS LA:318772.2 32277/001
 Case 1:18-bk-10098-MB            Doc 790 Filed 01/31/19 Entered 01/31/19 15:27:09                Desc
                                   Main Document    Page 9 of 16


 1                                DECLARATION OF DAVID K. GOTTLIEB

2
             I, David K. Gottlieb, declare as follows:
3
             1.       I am the duly appointed chapter 11 trustee ("Trustee") ofthe estates ofPenthouse
4
     Global Media,Inc.("PGMI")and its affiliated debtor entities whose cases are being jointly
5
     administered with the PGMI case.
6
             2.       Unless otherwise indicated, all facts set forth in this Declaration are based on
7
     either(a) my personal knowledge,(b)information gathered by professionals rendering services
8
     to me),(c) my review of relevant documents including, without limitation, the court file in these
9
     Cases, or(d) my opinion based upon my experience and knowledge ofthe circumstances as
10
     described in the Motion. If I were called to testify thereto, I could and would competently do so.
11
            3.        I make this Declaration in support ofthe preceding Notice OfMotion and Motion
12
     OfDavid K. Gottlieb, Chapter 11 Trustee, For Order Converting Cases To Chapter 7(the
13
     "Motion"). Capitalized terms not otherwise defined herein have the meanings ascribed to them
14
     in the Motion.
15
            4.        The Debtors' primary assets consisted of its intellectual property which includes
16
     Penthouse™,the iconic men's brand founded by Robert Guccione in 1965. Penthouse Global
17
     Media, Inc., the lead Debtor in these administratively consolidated cases, owns the shares ofthe
18
     fourteen other Debtor entities. The sole shareholder ofPGMI is Kelly Holland.
19
            5.        PGMI was comprised offour operating divisions through which it licensed and
20
     distributed its intellectual property: the broadcasting division (Penthouse Global Broadcasting,
21
     Inc. and its divisions General Media Entertainment Inc., Penthouse Digital Media, Inc. and Pure
22
     Entertainment Telecommunications), publishing (Penthouse Global Publishing, Inc.), licensing
23
     (Penthouse Global Licensing, Inc.) and digital (Penthouse Global Digital, Inc., operating
24
     websites). Prior to its bankruptcy filing. Debtors' secured creditor. Dream Media Corporation
25
     ("Dream Media"), assignee ofExWorks Capital Fund I, Ltd., asserted a claim ofapproximately
26
     $10.4 million secured by all ofthe Debtors' assets. In the face of alleged defaults under its debt
27
     obligations to Dream Media and Dream Media's asserted intent to file an application to appoint a
28



     DOCS LA:318772.2 32277/001
 Case 1:18-bk-10098-MB            Doc 790 Filed 01/31/19 Entered 01/31/19 15:27:09              Desc
                                   Main Document    Page 10 of 16


 1   receiver over the Debtors' businesses, the Debtors filed voluntary petitions for relief under

2    chapter 11 ofthe Bankruptcy Code on January 11, 2018. On March 6,2018,1 was appointed
3    chapter 11 Trustee ofthe Debtors' Estates.
4           6.        After my appointment,I retained counsel and financial advisors. Province Inc.,
5    who reviewed and analyzed the Debtors' business operations and financial condition, which was
6    extremely difficult given the disarray ofthe Debtors' books and records. By mid-April, my
7    professionals and I were able to determine that the Debtors had been losing substantial amounts
8    of money on an operating basis. Although I was able to curtail some operating losses, it became
9    readily apparent to me that a rehabilitation ofthe Debtors' business was not feasible and that a
10   sale of the Debtors' assets, subject to overbid, was in the best interest ofthe Estates.
11          7.        After extended negotiations, I reached a settlement with Dream Media providing,

12   inter alia, for the sale of substantially all ofthe Debtors' assets and a carve-out from Dream
13   Media's collateral for the benefit ofthe Estates. Pursuant to that settlement, on June 4, 2018 an
14   auction was held before the Bankruptcy Court and on June 15, 2018,the sale of substantially all
15   of the Debtors' assets to Penthouse World Media, LLC,Penthouse World Broadcasting, LLC,
16   Penthouse World Licensing, LLC,Penthouse World Digital, LLC and Penthouse World
17   Publishing, LLC,assignee of WGCZ Ltd., S.R.O., the successful bidder at the auction, was
18   consummated. 1 also entered into a settlement with Penthouse Clubs Global Licensing, LLC
19   pursuant to which 1 caused the Estates to sell certain trademarks and granted a license for the use
20   of related intellectual property to Penthouse Licensing. Following these sale closings, the
21   Estates paid secured creditor Dream Media $9,710,000, in payment ofits secured claim. Dream
22   Media was assigned the right to pursue the Vice Coin Receivable (as defined in the Dream
23   Media settlement agreement)for repayment ofremaining debt obligations and also for the
24   benefit of the Estates.

25          8.        The Debtors are no longer operating. The bar date for filing administrative claims
26   was November 21,2018. Administrative claims in the approximate amount of$1,562,393 have
27   been filed including a claim filed by the Buyers exceeding $548,000. Based upon the asset
28   purchase agreement between the Buyers and the Trustee, on behalf ofthe Debtors, and the

     DOCS LA:318772.2 32277/001
             Case 1:18-bk-10098-MB             Doc 790 Filed 01/31/19 Entered 01/31/19 15:27:09                 Desc
                                                Main Document    Page 11 of 16



              1   records previously provided by Buyers' personnel, I am informed and believe the Buyers'(and
             2    certain other alleged) administrative claims are vastly overstated and that, in fact, the Buyers owe
             3    money to the Estates for accounts receivable erroneously paid to the Buyers. A document
             4    production order requiring the Buyers to turn over data has been entered, subject to the terms of a
             5    stipulation addressing confidential and privileged information. I am continuing to wait for
             6    further documentation from the Buyers.

             7           9.        The Estates are currently holding approximately $741,683.82. As noted, I am
             8    informed and believe the Buyers still owe the Estates money and there are potential third party
             9    claims that may be asserted by the Estates. The recovery prospects ofthe Vice Coin Receivable
             10   are also being considered. However,the Estates are currently administratively insolvent. Per
             11   order of the Court,I caused the Estates to hold back over $800,000 from the payment ofallowed
             12   chapter 11 professional fees and, while filed administrative claims are overstated, the Estates will
             13   incur additional costs to litigate those claims. While I was prepared to file a plan of liquidation,
X H j
2< U
    5s
» K !!
%   M   «l
             14   based upon the extent of asserted claims, there are insufficient funds to confirm a plan at this
igs
2       S
             15   time and the future recovery offunds is uncertain. At my request, my counsel consulted with
             16   counsel for the Official Committee of Unsecured Creditors and the United States Trustee

             17   regarding the case status and my determination that conversion to chapter 7 ofthe Bankruptcy
             18   Code makes the most sense under the circumstances of these cases. 1 am informed and believe

             19   that counsel for the committee and the U.S. Trustee do not dispute that determination.

             20          10.       Provided that the Court approves the Motion and converts the cases, I will apply
             21   to the Court to retain special claims litigation counsel to economically address administrative
             22   claims and pursue third party actions on a contingency basis.
             23           I declare under penalty of perjury under the laws ofthe United States of America that the
             24   forgoing is true and correct.

             25            Executed this 31®' day of January, 2019, at Encino^alifomi^
             26

             27                                                  David K. Gotflie
             28


                  DOCS LA:318772.2 32277/001
   Case 1:18-bk-10098-MB                      Doc 790 Filed 01/31/19 Entered 01/31/19 15:27:09                                                 Desc
                                               Main Document    Page 12 of 16


                                   PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
address is:
               10100 Santa Monica Boulevard, IS^"* Floor, Los Angeles, California 90067

A true and correct copy ofthe foregoing document entitled NOTICE OF MOTION AND MOTION
OF DAVID K. GOTTLIEB,CHAPTER 11 TRUSTEE,FOR ORDER CONVERTING CASES
TO CHAPTER 7; MEMORANDUM OF POINTS AND AUTHORITIES AND DECLARATION
OF DAVID K. GOTTLIEB IN SUPPORT THEREOF will be served or was served (a)on the judge
in chambers in the form and manner required by LBR 5005-2(d); and(b)in the manner stated below:
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
Pursuant to controlling General Orders and LBR,the foregoing document will be served by the court
via NEF and hyperlink to the document. On January 31.2019.1 checked the CM/ECF docket for this
bankruptcy case or adversary proceeding and determined that the following persons are on the
Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
                                                                3Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On January 31.2019.1 served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereofin a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the
judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours
after the document is filed.

                                                                1^ Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY.OVERNIGHT MAIL.FACSIMILE
TRANSMISSION OR EMAIL (state method for each person or entitv served): Pursuant to F.R.Civ.P.
5 and/or controlling LBR,on January 3L 2019.1 served the following persons and/or entities by
personal delivery, overnight mail service, or(for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24
hours after the document is filed.

Via Federal Express
Honorable Martin R. Barash
U.S. Bankruptcy Court - Central District of California
21041 Burbank Boulevard, Suite 342/ Courtroom 303
Woodland Hills, California 91367
                                                                I I Service information continued on attached page

I declare under penalty of perjury under the laws ofthe United States that the foregoing is true and
correct.


January 31, 2019                               Janice G. Washington                                     /s/Janice G. Washington
      Date'                                       Printed Name                                               Signature

           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District ofCalifornia.
    ,0/2                                                                                    F 9013-3.1.FROOF.SERVICE
DOCS LA:318772.2 32277/001
       Case 1:18-bk-10098-MB                     Doc 790 Filed 01/31/19 Entered 01/31/19 15:27:09                                              Desc
                                                  Main Document    Page 13 of 16



    1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING(NEF);

    Russell Clementson on behalf of U.S. Trustee                                          Michael St James on behalf of Creditor
    United States Trustee(SV)                                                            Interested Party
    russell.clementson@usdoj.gov                                                         ecf@stjames-law.com

    James A Dumas, Jr on behalf of Creditor NOA                                           Michael St James on behalf of Interested Party
    Productions SPRL                                                                      Michael St. James
   jdumas@dumas-law.com,                                                                 ecf@stjames-law.com
   jdumas@ecf.inforuptcy.com
                                                                                          Howard Steinberg on behalf of Creditor
   James A Dumas, Jr on behalf of Creditor                                                Greenberg Traurig, LLP
   Penthouse Global Broadcasting, Inc.                                                    steinbergh@gtlaw.com,
   jdumas@dumas-law.com,                                                                  pearsallt@gtlaw.com;laik@gtlaw.com
   jdumas@ecf.inforuptcy.com
                                                                                          Cathy Ta on behalf of Interested Party
    Allan B Gelbard on behalf of Other                                                   Penthouse Clubs Worldwide, LLC
    Professional Allan B. Gelbard                                                         cathy.ta@bbklaw.com,
    xxxesq@aol.com, Allan@GelbardLaw.com                                                  Arthur.Johnston@bbklaw.com;lisa.spencer@b
                                                                                          bklaw.com
    David Keith Gottlieb(TR)
    dkgtrustee@dkgallc.com,                                                               United States Trustee(SV)
    dgottlieb@iq7technology.com,rjohnson@dkgal                                            ustpregionl6.wh.ecf@usdoj.gov
    lc.com,akuras@dkgallc.com
                                                                                         Michael H Weiss on behalf of Attorney Weiss
    David W. Meadows on behalfof Interested                                              & Spees, LLP
    Party Courtesy NEF                                                                    mw@weissandspees.com,
    david@davidwmeadowsIaw.com                                                            lm@weissandspees.com

    Krikor J Meshefejian on behalf of Creditor                                            Michael H Weiss on behalf of Debtor Danni
    Interested Party                                                                      Ashe,Inc.
    kjm@lnbrb.com                                                                         mw@weissandspees.com,
                                                                                          lm@weissandspees.com
    Alan I Nahmias on behalf of Interested Party
    Courtesy NEF                                                                          Michael H Weiss on behalf of Debtor GMI
   anahmias@mbnlawyers.com,                                                               Online Ventures, Ltd.
   jdale@mbnlawyers.com                                                                   mw@weissandspees.com,
                                                                                          lm@weissandspees.com
    Aram Ordubegian on behalf of Creditor LSC
    Communications US,LLC / Creel Printing                                                Michael H Weiss on behalf of Debtor General
    ordubegian.aram@arentfox.com                                                          Media Communications, Inc.
                                                                                          mw@weissandspees.com,
    Hamid R Rafatjoo on behalf of Creditor                                                lm@weissandspees.com
    Committee The Official Committee of
    Unsecured Creditors                                                                   Michael H Weiss on behalf of Debtor General
    hrafatjoo@raineslaw.com,                                                              Media Entertainment, Inc.
    bclark@raineslaw.com;cwilliams@raineslaw.c                                            mw@weissandspees.com,
    om                                                                                    Im@weissandspees.com
    S Margaux Ross on behalf of U.S. Trustee
    United States Trustee(SV)                                                             Michael H Weiss on behalf of Debtor
    margaux.ross@usdoj.gov                                                                Penthouse Digital Media Productions, Inc.
               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District ofCalifornia.
                                                                                          F 9013-3.1.PROOF.SERVICE
DOCS LA:318772.2 32277/001
       Case 1:18-bk-10098-MB                     Doc 790 Filed 01/31/19 Entered 01/31/19 15:27:09                                              Desc
                                                  Main Document    Page 14 of 16


   mw@weissandspees.com,                                                                 mw@weissandspees.com,
   lm@weissandspees.com                                                                  lm@weissandspees.com

   Michael H Weiss on behalf of Debtor                                                   Michael H Weiss on behalf of Debtor
   Penthouse Global Broadcasting, Inc.                                                   Streamray Studios, Inc.
   mw@weissandspees.com,                                                                 mw@weissandspees.com,
   lm@weissandspees.com                                                                  lm@weissandspees.com

    Michael H Weiss on behalf of Debtor                                                  Michael H Weiss on behalf of Debtor Tan
   Penthouse Global Digital, Inc.                                                        Door Media, Inc.
   mw@weissandspees.com,                                                                 mw@weissandspees.com,
   lm@weissandspees.com                                                                  lm@weissandspees.com

    Michael H Weiss on behalf of Debtor                                                   Michael H Weiss on behalf of Debtor XVHUB
   Penthouse Global Licensing, Inc.                                                      Group, Inc.
   mw@weissandspees.com,                                                                 mw@weissandspees.com,
   lm@weissandspees.com                                                                  lm@weissandspees.com

   Michael H Weiss on behalf of Debtor                                                    Christopher K.S. Wong on behalf of Creditor
   Penthouse Global Media, Inc.                                                          LSC Communications US,LLC / Creel
   mw@weissandspees.com,                                                                 Printing
   lm@weissandspees.com                                                                  christopher.wong@arentfox.com

    Michael H Weiss on behalf of Debtor                                                   Beth Ann R Young on behalf of Creditor
    Penthouse Global Publishing, Inc.                                                     Dream Media Corporation
    mw@weissandspees.com,                                                                 bry@lnbyb.com
    lm@weissandspees.com
                                                                                          Beth Ann R Young on behalf of Creditor
    Michael H Weiss on behalf of Debtor                                                   Interested Party
    Penthouse Images Acquisitions, Ltd.                                                   brv@.lnbvb.com
    mw@weissandspees.com,
    lm@weissandspees.com                                                                  Brian L. Davidoff
                                                                                          bdavidoff@greenbergglusker.com
    Michael H Weiss on behalf of Debtor Pure
    Entertainment Telecommunications, Inc. fka                                            Jonathan Hayesjhayes@SRHLawFirm.com
    For Your Ears Only, Ltd.




               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Centra! District ofCalifornia.
    20,2                                                                                  F 9013-3.1.PROOF.SERVICE
DOCS LA:318772.2 32277/001
Case 1:18-bk-10098-MB                    Doc 790 Filed 01/31/19 Entered 01/31/19 15:27:09                                              Desc
                                          Main Document    Page 15 of 16



                                            U.S. Bankruptcy Court
                             Central District of California (San Fernando Vallev)
                       In re Penthouse Global Media,Inc., Case No. 18-1009o-MB
   2.      SERVED BY UNITED STATES MAIL:

    Debtor
    Penthouse Global Media, Inc.                                                              Miller Law Group
    8944 Mason Ave.                                                                           Representative: Walter M. Stella
    Chatsworth, CA 91311                                                                      111 Sutter Street
                                                                                              San Francisco, CA 94104
    Counselfor Debtor
    Michael H. Weiss, Esq.                                                                    Palm Coast Data
    WEISS & SPEES LLP                                                                         Representative: Neil Gordon
    6310 San Vicente Boulevard, Suite 401                                                     11 Commerce Blvd.
    Los Angeles, CA 90048                                                                     Palm Coast, FL 32164

    Trustee                                                                                  Interested Parties
    David Keith Gottlieb, Managing                                                            Kelly Holland
    Member                                                                                    President and Chief Executive Officer
    D. Gottlieb & Associates, LLC                                                             Penthouse Global Media, Inc.
    17000 Ventura Blvd., Suite 300                                                            8944 Mason Ave.
    Encino, California, 91403                                                                 Chatsworth, CA 91311

    Office of US, Trustee                                                                     Robert W.Campbell
    Margaux S. Ross                                                                           Penthouse Global Media, Inc.
    915 Wilshire Blvd.,Suite 1850                                                             8944 Mason Ave.
    Los Angeles, CA 90017                                                                     Chatsworth, CA 91311

    Counselfor The Official Committee of                                                      Allan B. Gelbard
    Unsecured Creditors                                                                       Attorney at Law
    do Hamid R. Rafatjoo                                                                      15760 Ventura Boulevard, Suite 801
    Raines Feldman LLP                                                                        Encino, CA 91436
    1800 Avenue ofthe Stars, 12th Floor
    Los Angeles, CA 90067                                                                     Mark A. Mintz
                                                                                              Attorney at Law
    Committee Members                                                                         JONES WALKER
    DVD Factoty Inc.                                                                          201 St. Charles Avenue
    Representative: Steve Kalson                                                              New Orleans, LA 70170-5100
    7230 Coldwater Canyon Ave.
    North Hollywood, CA 91605                                                                 John D. Kirkendoll
                                                                                              Founder/CEO
    LSC Communications US,LLC / Creel Printing.                                               Kirkendoll Management, LLC
    Representative: Dan Pevonk                                                                201 St Charles Ave., Suite 3915
    4101 WinfieldRd.
                                                                                              New Orleans, LA 70170
    Warrenville, IL 60555
                                                                                              Requestsfor Special Notice
                                                                                              Howard J. Steinberg(CA SBN 89291)
    TGG
                                                                                              GREENBERG TRAURIG,LLP
    Representative: Matthew A. Garrett, CEO                                                   1840 Century Park East, Suite 1900
    10188 Telesis Court
                                                                                              Los Angeles,CA 90067
    Suite 130
    San Diego, CA 92121

               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of Califomia.
   June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
   DOCS LA:318772.2 32277/001
       Case 1:18-bk-10098-MB                     Doc 790 Filed 01/31/19 Entered 01/31/19 15:27:09                                              Desc
                                                  Main Document    Page 16 of 16


              AKERMAN LLP                                                                             Aram Ordubegian(SBN 185142)
              CAROLINE H. MANKEY(SBN                                                                  Robert M. Hirsh {pro hac vice
              187302)                                                                                 application to be submitted)
              caroline.mankey@akerman.com                                                             ARENT FOX LLP
              601 W. Fifth Street, Suite 300                                                          555 West Fifth Street, 48th Floor
              Los Angeles, CA 90071                                                                   Los Angeles, CA 90013-1065
              Scott Eisner
              21300 Victory Blvd., Suite 520
              Woodland Hills, CA 91367

              Walter Bowser
              Director
              Province
              17000 Ventura Blvd, Suite 300
              Encino, CA 91316




               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District ofCalifornia.

j^,2oi2                                                                                   F 9013-3.1.PROOF.SERVICE
DOCS LA:3I8772.2 32277/001
